Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberger et al (US 2007/0069075).
With regards to claims 1, 11 and 18, Rosenberger discloses a method of forming a support structure (Abstract) that comprises positioning a first, second and third wire segment of thermoplastic material (paragraphs 21 and 24) the wire segments having a first and second saw tooth pattern (as seen in Figures 3 and 4 item 35) and adhering the wire segments by impregnating the wire with a resin and curing the resin (paragraph 24), which can be considered to be fusion bonding. Rosenberger fails to explicitly disclose that the method comprises first positioning the second segment over the first segment and adhering both segments and then positioning the third segment over the first segment and adhering the third and first segments.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have, first, positioning the second segment over the first segment and adhering both segments and then positioning the third segment over the first segment and adhering the third and first segments in Rosenberger’s method. The rationale being that one of ordinary skills in the art would appreciate that adhering the segments while positioning would ensure that all the segments are properly secured. Additionally changes in order of steps does not have patentable weight as per Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
With regards to claim 2, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches that the method comprises expanding the first, second and third wire segments (as seen in Figures 3 and 4 item 35).
With regards to claims 3 and 19, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches disposing a fourth wire segment over the third wire segment, the fourth wire segment having the second saw tooth pattern, the fourth wire segment aligned with the second wire segment (as seen in Figures 3 and 4 item 35).
With regards to claims 4 and 20, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches that the method comprises adhering the fourth wire segment to the second and third wire segments (as seen in Figures 3 and 4, paragraphs 22 and 24).
With regards to claim 5, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches disposing a fifth wire segment over the fourth wire segment, the fifth wire segment having the first saw tooth pattern and aligned with the first wire segment and the third wire segment (as seen in Figures 3 and 4 item 35).
With regards to claim 6, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches adhering the fifth wire segment to the third wire segment (as seen in Figures 3 and 4, paragraphs 22 and 24).
With regards to claims 7 and 17, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches that the resin is cured while preserving the interlocking geometry and form a cured structure (paragraph 24), which would suggest fusion bonding the second wire to the first wire segment,
With regards to claim 8, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches curing the resin that impregnates the wire segments (paragraph 24) which would require heat treating the wire segments after expanding.
With regards to claim 9, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches adhering a thermoplastic skin to the first, second and third wire segment (paragraph 24).
With regards to claim 10, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches that the first, second and third wire segment are maintained in an expanded configuration using a soluble tooling medium (paragraph 25).
With regards to claim 12, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches that the first, second and third wire segments each include fibers impregnated therein (paragraph 21).
With regards to claim 13, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches that the first, second and third wire segments each comprise carbon fiber (paragraph 21).
With regards to claims 14 and 15, the teachings of Rosenberger are presented above. While Rosenberger fails to explicitly disclose that the first, second and third wire segment comprise polyetherketoneketone (PEKK) or polyetheretherketone (PEEK), Rosenberger states that the wire segments may be formed of polymer (paragraph 21), where PEKK and PEEK are well known in the art.
With regards to claim 16, the teachings of Rosenberger are presented above. Additionally Rosenberger teaches that the first, second and third wire segments are hollow (paragraphs 20 and 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746